     Case 11-01630-RLM-7A        Doc 61   Filed 02/02/21   EOD 02/02/21 16:04:50   Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                     SF00075 (rev 09/2020)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

Richard Wayne Payne,                                       Case No. 11−01630−RLM−7A
Rachel Corrine Payne,
             Debtors.

                                NOTICE OF DEFICIENT FILING

An Application for Payment of Unclaimed Funds was filed on January 29, 2021, by
Debtor Richard Wayne Payne.

NOTICE IS GIVEN that the document is deficient as follows:

         • The Trustees Notice of Unclaimed Dividends lists both debtors as owners
           of record of the funds. The Clerks office is not permitted to split the amount
           between the debtors. Upon application and by order of the Court, a check
           payable to both debtors will be issued by the Treasury. Please submit a
           joint Application for Payment of the Unclaimed Funds.
           Please mail all documents to:
           U.S. Bankruptcy Court, Southern District of Indiana
           Attn: Finance
           46 East Ohio Street, Room 116
           Indianapolis, IN 46204

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by February 16,
2021, may result in the striking of the deficient filing or the dismissal of this case without
further notice.

Dated: February 2, 2021                          Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
